DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:  
Claims 14 and 19 respectively reciting “Apparatus comprising” should read --An apparatus comprising--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 reciting “wherein the impedance matching structures are configured to match an impedance of the first transmission line to an impedance of the second transmission line” is indefinite, since it’s not understood how the impedance matching structures are “configured” to match the impedances, i.e., scope of “configured to match” cannot be ascertained. 
Last 3 lines of claim 14 is indefinite for the same reason given above. 
Claims 2-13 and 15-18 are rejected for depending on claims 1 and 14, respectively. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable apparatus (antenna module). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Schuss” (US 4924236) in view of “Khan” (US 2019/0115643).
Claim 1: As best understood, Schuss discloses an antenna module 200 (Fig. 6) configured to be coupled to a transceiver 154 (Fig. 1) using a first radio-frequency transmission line 254 (Fig. 6), the antenna module comprising: 
a dielectric substrate (252, 208, 204); 

a second transmission line 250 embedded in the dielectric substrate (col. 9, second para.; 
a radio-frequency connector (for mating with 254) mounted to the dielectric substrate (using 210), wherein the radio-frequency connector is configured to receive (not shown) the first radio-frequency transmission line 254 (col. 9, first para.); and
 impedance matching structures (on 206, Figs. 6-7) (col. 2, ll. 22-30) that are embedded  in the dielectric substrate (col. 5, last two paras.) and that (inherently) couple the second transmission line to the radio-frequency connector, wherein the impedance matching structures are configured to match an impedance of the first transmission line to an impedance of the second transmission line (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Schuss fails to expressly teach the radio-frequency signals being at a frequency between 10 GHz and 300 GHz. 
However, Schuss teaches “Furthermore, by selecting proper dimensions, patch element 12 (see FIG. 2) is also configured to be resonant at (or near) that frequency…Because of the coupling between the resonant circuit comprising leg 64 and stub 62 and resonant patch element 12, patch radiator 10 may be considered to be a double-tuned circuit, and thus responsive to an increased range of frequencies. It is therefore seen that the patch radiator 10 as disclosed in FIGS. 2-3 provides an increased frequency bandwidth over which electromagnetic waves are radiated into free space.” (Col. 6, second para.)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Schuss’s antenna module such that the radio-frequency signals are at a frequency between 10 GHz and 300 GHz, thereby using a desired antenna size to facilitate operation in mm-wave band. 

Claims 2-3: Schuss discloses the antenna module defined in claim 1, wherein the first transmission line 254 comprises a coaxial cable (see Fig. 6); 
wherein the second transmission line 250 comprises a stripline (see Fig. 6).

Claim 4: Schuss discloses the antenna module defined in claim 1, wherein the second transmission line 250 comprises a stripline (col. 9, second para.).

Claim 14: As best understood, Schuss discloses apparatus (Fig. 6) comprising: 
a dielectric substrate (252, 208, 204); 
an antenna 202 on the dielectric substrate and configured to convey radio-frequency signals (col. 1, first para.); 

impedance matching structures (col. 2, ll. 22-30) embedded in the dielectric substrate and coupled to the stripline (col. 5, last two paras.), wherein the impedance matching structures are configured to match an impedance of the stripline to an impedance of a transmission line 254 external to the dielectric substrate (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).
Schuss fails to expressly teach the radio-frequency signals being at a frequency between 10 GHz and 300 GHz. 
However, Schuss teaches “Furthermore, by selecting proper dimensions, patch element 12 (see FIG. 2) is also configured to be resonant at (or near) that frequency…Because of the coupling between the resonant circuit comprising leg 64 and stub 62 and resonant patch element 12, patch radiator 10 may be considered to be a double-tuned circuit, and thus responsive to an increased range of frequencies. It is therefore seen that the patch radiator 10 as disclosed in FIGS. 2-3 provides an increased frequency bandwidth over which electromagnetic waves are radiated into free space.” (Col. 6, second para.)
Nevertheless, Khan discloses an antenna module (e.g., Fig. 19) and [0021] “the antenna may be used generally in the frequency range of millimeter waves and microwaves, i.e. in at least a frequency range from 3 GHz to 3 THz, in particular above 30 GHz. The "operating frequency" may generally be any frequency within this frequency range. When using the term "microwave" and/or "mm-wave" herein any electromagnetic radiation within this frequency range shall be understood. Within this frequency 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Schuss’s antenna module such that the radio-frequency signals are at a frequency between 10 GHz and 300 GHz, thereby using a desired antenna size to facilitate operation in mm-wave band.

Allowable Subject Matter
Claims 19-20 allowed.
Claims 5-13 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, none of the prior art shows, teaches or fairly suggests the features of a conductive via that couples a signal conductor of the stripline to the radio-frequency connector; a landing pad in the dielectric substrate and coupled to the conductive via; and a fence of conductive vias that couple the radio-frequency connector to the ground traces, wherein the fence of conductive vias runs around the conductive via and the landing pad, the landing pad and the fence of conductive vias defining a volume of the dielectric substrate that is configured to match an impedance of the stripline to an impedance of the coaxial cable. 
Claim 20 depends therefrom. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Puzella (US 2015/0015453)
Nagaishi (US 6794961)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.